TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 21, 2013



                                      NO. 03-11-00225-CR


                                 Broderick Robinson, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM 147TH DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES PURYEAR AND ROSE
                  AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment. IT

IS THEREFORE ORDERED that the judgment of the trial court is in all things affirmed; and

it appearing that the appellant is indigent and unable to pay costs, that no adjudication as to costs

is made; and that this decision be certified below for observance.